Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 04/01/2021. Claims 25-44 are pending.

Response to Arguments
Applicant’s arguments, see Remarks p. 11, filed 04/01/2021, with respect to the objection to the title have been fully considered and are persuasive. The objection of the title has been withdrawn.
Applicant’s arguments, see Remarks pp. 11-13, filed 04/01/2021, with respect to claim interpretation(s) and/or rejection(s) under section 112 have been fully considered and are persuasive. The claim interpretation(s) and/or rejection(s) under section 112 of all claims has been withdrawn. 
Applicant’s arguments, see Remarks pp. 13-17, filed 04/01/2021, with respect to the rejection(s) of claim(s) 25-42 under section(s) 102 and/or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25, 27, 33-35 and 42 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by U.S. Pub. No. 2013/0017852 (“Liu”). 

Regarding claim 25, Liu teaches an intermediate node (Figs. 2, 3A and/or 3B, nodes 125 and/or 135) for a transport network, the intermediate node comprising: 
one or more digital communications interfaces (Fig. 2 depicting nodes connected via class 1 and class 2 interfaces C1 and C2; ¶¶ [0046]-[0047] describing said interfaces) configured to pass traffic flows between at least one remote access node and a central hub node via the intermediate node (Figs 3A and/or 3B depicting traffic flowing between a radio transceiving unit and central hub 145 via intermediate node(s) 
a baseband processing unit (Figs. 3A and/or 3B, nodes 125, and/or 135 and/or processing resources contained therein) configured to: 
selectively baseband process each traffic flow, passed by the digital communication interfaces (“the baseband and/or L2 processing on the data D1 that needs to be performed by the local computing node 125 is completed,” ¶ [0053]; “intermediate computing node 135 performs baseband and/or L2 processing on the data D2,” ¶ [0054]), when a latency requirement of the traffic flow requires baseband processing in the intermediate node (“the computing node can determine a data division ratio according to such factors as the computing capability of the computing node, inter-node bandwidth, and data processing requirements (processing speed requirement, delay requirement, and processing volume requirement),” ¶ [0059]); and 
bypass the traffic flow (“differentiates data D2 that needs to be performed at the intermediate computing layer 130 and data P1 and D3 that does not need 

Regarding claim 27, Liu teaches the invention of claim 25 and further teaches that the baseband processing unit is configured to process a traffic flow at a medium access control (MAC) level (Liu: “the baseband and/or L2 processing on the data D1 that needs to be performed by the local computing node 125 is completed,” ¶ [0053]; “intermediate computing node 135 performs baseband and/or L2 processing on the data D2,” ¶ [0054]).

Regarding claim 33, Liu teaches the invention of claim 25 and further teaches that the baseband processing unit is further configured to: process at least some traffic flows that do not have a latency requirement; or process all traffic flows passing through the intermediate node if the intermediate node has capacity to do so (Liu: “each local computing node is connected to radio transceiving nodes in one or multiple neighboring radio transceiving node combinations and configured to execute all communication 

Regarding claim 34, Liu teaches the invention of claim 25 and further teaches that the intermediate node is part of a remote access node (Liu: “a local computing node is typically set at a macro base station, for example, it is co-sited with a macro cell RRU,” ¶ [0067]).

Regarding claim 35, Liu teaches a transport network (Fig. 2) for communicating traffic flows having different latency requirements (“the computing node can determine a data division ratio according to such factors as the computing capability of the computing node, inter-node bandwidth, and data processing requirements (processing speed requirement, delay requirement, and processing volume requirement),” ¶ [0059]), the transport network comprising: 
at least one remote access node (Figs. 1-2, 116-118);
a central hub node (Figs. 1-2, 3A and/or 3B, 145) configured for baseband processing (“centralized computing nodes 145 perform joint processing and L2 processing on the baseband data D3 uncompleted by the lower layer,” ¶ [0055]); and
a first intermediate node (Figs. 1-2, 3A and/or 3B, nodes 125 and/or 135),

wherein traffic flows are carried on one or more optical channels between the remote access node and the intermediate node (“two network elements are connected through only a connection medium (for example, an air interface, a fiber, a digital subscriber line, a microwave link, or an electrical power cable),” ¶ [0028]), and the traffic flows are carried on one or more optical channels between the central hub node and the intermediate node (“two network elements are connected through only a connection medium (for example, an air interface, a fiber, a digital subscriber line, a microwave link, or an electrical power cable),” ¶ [0028]); and 
wherein the first intermediate node is configured to: 
selectively baseband process each traffic flow when a latency requirement of the traffic flow requires baseband processing in the intermediate node (“the computing node can determine a data division ratio according to such factors as the computing capability of the computing node, inter-node bandwidth, and data processing requirements (processing speed requirement, delay requirement, and processing volume requirement),” ¶ [0059]); and 
bypass the traffic flow (“differentiates data D2 that needs to be performed at the intermediate computing layer 130 and data P1 and D3 that does not need to be performed at the intermediate computing layer 130,” ¶ [0054]) for baseband 

Regarding claim 42, Liu teaches the invention of claim 25 and further teaches that the traffic flows comprise one of the following: common public radio interface (CPRI) traffic, or packet radio data (Liu: “The class 1 interface C1 may be implemented by using current protocols such as a Common Public Radio Interface (CPRI) between the BBU and the RRU of a distributed base station,” ¶ [0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 28-30, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 25 and 35 above, and further in view of Musumeci, et al (“Optimal BBU Placement for 5G C-RAN Deployment Over WDM Aggregation Networks,” 2016), hereinafter referred to as “Musumeci.”

Regarding claim 26, Liu teaches the invention of claim 25, but fails to teach that the processing unit is further configured to selectively process the traffic flow depending on whether the latency requirement of the traffic flow requires that the distance between nodes in the transport network is less than the distance between said at least one remote access node and the central hub node. Musumeci discloses that strict latency constraints limits the physical distance between BBUs and RRHs. p. 1964. As such, if 

Regarding claim 28, Liu teaches the invention of claim 25, and further teaches traffic flow associated with the at least one remote access node or a wireless terminal (Liu: “data D sent from radio transceiving nodes,” ¶ [0053]; Figs. 1 and/or 2, 116-118), but fails to teach a switch selectively configured to input a traffic flow into the baseband processing unit based on at least part of the traffic flow having a latency requirement. Musumeci teaches a switch selectively configured to input a traffic flow into the baseband processing unit (Fig. 6, p. 1965). While Musumeci does not disclose switching based on at least part of the traffic flow having a latency requirement, Liu discloses baseband processing based on a latency requirement (Liu: Figs. 3A and/or 3B; ¶¶ [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a switch, as taught by Musumeci, into Liu, in order multiplex traffic destined for a BBU with transit traffic, thereby reducing the cost of transmission.

Regarding claim 29, Liu-Musumeci teaches the invention of claim 28, and further teaches that the at least part of the traffic flow occupies a single optical channel 

Regarding claim 30, Liu-Musumeci teaches the invention of claim 28, and further teaches that the switch is selectively configured to bypass the baseband processing unit based on any of the following conditions: the traffic flow associated with the at least one remote access node or wireless terminal does not have a latency requirement (Liu: “the 

Regarding claim 39, Liu teaches the invention of claim 35, but fails to teach that: one or more of the remote access nodes form part of a first ring; one or more of the remote access nodes form part of a second ring; and the first intermediate node is part of both the first ring and the second ring. Musumeci teaches one or more of the remote access nodes form part of a first ring (Fig. 2, lower left ring, p. 1965); one or more of the remote access nodes form part of a second ring (Fig. 2, right ring, p. 1965); and the first intermediate node is part of both the first ring and the second ring (Fig. 2, Main CO connecting the two rings). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an intermediate node as taught by Musumeci, into Liu, in order to achieve higher BBU concentration, thereby resulting in higher energy and cost savings. 

Regarding claim 40, Liu teaches the invention of claim 35, but fails to teach a second intermediate node connected between the at least one remote access node and the central hub node in parallel with the first intermediate node. Musumeci teaches a second intermediate node connected between the at least one remote access node and the central hub node in parallel with the first intermediate node (Fig. 2 depicting access COs connected to the core CO via multiple intermediate nodes on parallel paths, p. 1965). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate parallel paths, as taught by Musumeci, into Liu, in order to increase service availability during a failure.

Regarding claim 41, Liu teaches the invention of claim 35, but fails to teach that the latency requirement of each particular traffic flow depends on a type associated with the particular traffic flow. Musumeci teaches latency requirement of each particular traffic flow depends on a type associated with the particular traffic flow (“Mobile (respectively, fixed) traffic is natively packet-based, so we assume that traffic bifurcation over parallel lightpaths, established between BBUs (resp., Cabinets) and the Core CO, is allowed. Conversely, routing constraints for fronthaul are stringent, due to synchronization issues and strict limits on the maximum transport round-trip time, which is constrained by the fact that radio interface physical layer procedures limit the maximum delay between reception of UL frames and transmission of corresponding DL replies [14]. Thus, no bifurcation is allowed for fronthaul traffic,” p. 1966). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 31, 32, 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 25 and 35 above, and further in view of U.S. Pub. No. 2014/0348074 (“Lu”).

Regarding claim 31, Liu teaches the invention of claim 35, but fails to teach a splitter configured to: duplicate all traffic flows received from the at least one remote access node or wireless terminal; send a first copy of said duplicate traffic flows to the central hub node; and input a second copy of said duplicate traffic flows to the baseband processing unit for baseband processing. Lu teaches a splitter configured to: duplicate all traffic flows received from the at least one remote access node or wireless terminal (“signal switching unit 502 which immediately and simultaneously forwards the uplink signals both to the remote DU 504 in action 5:9a and to the local DU 500 in action 5:9b,” ¶ [0060]); send a first copy of said duplicate traffic flows to the central hub node (“signal switching unit 502 which immediately and simultaneously forwards the uplink signals both to the remote DU 504 in action 5:9a and to the local DU 500 in action 5:9b,” ¶ [0060]); and input a second copy of said duplicate traffic flows to the baseband processing unit for baseband processing (Fig. 4, Step 408). It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate signal duplication, as taught by Lu, into Liu, in order to process signals locally in order to reduce latency.

Regarding claim 32, Liu-Lu teaches the invention of claim 31, and further teaches that the intermediate node is configured to input all traffic flows received from the central hub into the baseband processing unit (Liu: “When data is transmitted to an upper layer computing node or a lower layer computing node, the data may be aggregated before being transmitted,” ¶ [0060]; “differentiates the data P2 that needs to be processed at the intermediate computing layer and the data D1 and P3 that do not need to be processed at the intermediate computing layer,” ¶ [0057]); and the baseband processing unit is configured to: process a traffic flow, associated with one of the at least one remote access node (Liu: “intermediate computing node 135 performs L2 and baseband processing on the data P2,” ¶ [0057]), that has a latency responsiveness requirement (Liu: “the computing node can determine a data division ratio according to such factors as the computing capability of the computing node, inter-node bandwidth, and data processing requirements (processing speed requirement, delay requirement, and processing volume requirement),” ¶ [0059]); and not process a traffic flow, associated with one of the at least one remote access node, that does not have a latency responsiveness requirement (Liu: “the data D1 and P3 that do not need to be processed at the intermediate computing layer,” ¶ [0057]).

Regarding claim 36, Liu teaches the invention of claim 35, and further teaches the central hub is configure to process the traffic flow for a traffic flow associated with one of the at least one remote access node not having a latency requirement (Liu: “the centralized computing nodes 145 perform joint processing and L2 processing on the 

Regarding claim 38, Liu-Lu teaches the invention of claim 36, and further teaches that the first intermediate node comprises: a baseband processing unit configured to selectively process a traffic flow depending on a latency requirement of the traffic flow (Liu: “the computing node can determine a data division ratio according to such factors as the computing capability of the computing node, inter-node bandwidth, and data .

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu-Lu as applied to claim 36 above, and further in view of Musumeci.

Regarding claim 37, Liu-Lu teaches the invention of claim 36, and further teaches that the first intermediate node comprises: a baseband processing unit configured to selectively process a traffic flow depending on a latency requirement of the traffic flow (Liu: “the computing node can determine a data division ratio according to such factors as the computing capability of the computing node, inter-node bandwidth, and data processing requirements (processing speed requirement, delay requirement, and processing volume requirement),” ¶ [0059]), wherein the traffic flow is associated with .

Claims 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, and further in view of Lu.

Regarding claim 43, Liu teaches a central hub node (Figs. 1-2, 3A and/or 3B, node 145) for a transport network, the central hub node comprising: 
one or more interfaces (Fig. 2 depicting nodes connected via class 1 and class 2 interfaces C1 and C2; ¶¶ [0046]-[0047] describing said interfaces) to transmit traffic flows between at least one remote access node and a central hub node via an intermediate node (Figs 3A and/or 3B depicting traffic flowing between a radio tranceiving unit and central hub 145 via intermediate node(s) 125 and/or 135), wherein traffic flows are carried on one or more first optical channels between the at least one 
a baseband processing unit (Figs. 3A and/or 3B, node 145 and/or processing resources contained therein) configured to: 
baseband process a received traffic flow for a traffic flow associated with one of the at least one remote access node or the wireless terminal which is bypassed by the intermediate node (“centralized computing nodes 145 perform joint processing and L2 processing on the baseband data D3 uncompleted by the lower layer,” ¶ [0055]) not having a latency requirement requiring processing by the intermediate node (“the computing node can determine a data division ratio according to such factors as the computing capability of the computing node, inter-node bandwidth, and data processing requirements (processing speed requirement, delay requirement, and processing volume requirement),” ¶ [0059]).
Liu fails to teach the BBU of the central node discarding a received traffic flow associated with one of the at least one remote access node or a wireless terminal, the traffic flow having a latency requirement requiring processing by the intermediate node. Lu teaches a central hub configured to discard a received traffic flow associated with one of the at least one remote access node or a wireless terminal, the traffic flow 

Regarding claim 44, Liu teaches a method of providing for a transport network comprising at least one remote access node, a central hub node, and a first intermediate node, the method comprising: 
transmitting traffic flows between the at least one remote access node and the central hub node via the first intermediate node (Figs 3A and/or 3B depicting traffic flowing between a radio tranceiving unit and central hub 145 via intermediate node(s) 125 and/or 135), wherein traffic flows are carried on one or more optical channels between the remote access node and the intermediate node (“two network elements are connected through only a connection medium (for example, an air interface, a fiber, a digital subscriber line, a microwave link, or an electrical power cable),” ¶ [0028]), and the traffic flows are carried on one or more optical channels between the central hub node and the intermediate node (“two network elements are connected through only a connection medium (for example, an air interface, a fiber, a digital subscriber line, a microwave link, or an electrical power cable),” ¶ [0028]);

bypass the traffic flow (“differentiates data D2 that needs to be performed at the intermediate computing layer 130 and data P1 and D3 that does not need to be performed at the intermediate computing layer 130,” ¶ [0054]) for baseband processing in the central hub (“the centralized computing nodes 145 perform joint processing and L2 processing on the baseband data D3 uncompleted by the lower layer,” ¶ [0055]) when a latency requirement of the traffic flow does not require baseband processing in the intermediate node  (“the computing node can determine a data division ratio according to such factors as the computing capability of the computing node, inter-node bandwidth, and data processing requirements (processing speed requirement, delay requirement, and processing volume requirement),” ¶ [0059]); and 
at the central hub, baseband processing each traffic flow that is bypassed by the intermediate node (“centralized computing nodes 145 perform joint processing and L2 processing on the baseband data D3 uncompleted by the lower layer,” ¶ [0055]).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455